 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       MAXILL INC., an Ohio corporation,
 8                          Plaintiff,
           v.                                         C17-1825 TSZ
 9
       LOOPS, LLC; and LOOPS                          (consolidated with C18-1026 TSZ)

10     FLEXBRUSH, LLC,
                            Defendants.
11
       LOOPS, L.L.C.; and LOOPS
12     FLEXBRUSH, L.L.C.,
                            Plaintiffs,
13
           v.                                         MINUTE ORDER
14     MAXILL INC., a Canadian corporation,
15                          Defendant.

16        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
17
             (1)   Loops, L.L.C. and Loops Flexbrush, L.L.C. (“Loops”) have filed a motion
18   for reconsideration, docket no. 126, with regard to the Order entered November 27, 2019,
     docket no. 123. The motion for reconsideration, docket no. 126, is RENOTED to
19   January 31, 2020. On or before January 3, 2020, Loops shall file a supplemental brief,
     not to exceed five (5) pages in length, explaining, if possible, why the new expert
20   opinions and supporting photographs set forth in and/or attached to the motion for
     reconsideration could not have been brought to the Court’s attention earlier through the
21   exercise of reasonable diligence. See Local Civil Rule 7(h)(1). Any response to the
     motion for reconsideration and supplemental brief shall be filed by January 27, 2020.
22   Such response shall not exceed twelve (12) pages in length. Any reply, which shall not
     exceed five (5) pages in length, shall be filed by the new noting date.
23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 20th day of December, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
